Exhibit 10.72

 

AMENDMENT NO. 1 TO THE

SERIES 2000-VFC SUPPLEMENT TO THE POOLING AND SERVICING

AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”) to the Series 2000-VFC Supplement to the
Pooling and Servicing Agreement is made as of January 22, 2003, by and among
Navistar Financial Securities Corporation, a Delaware corporation, as Seller,
Navistar Financial Corporation, a Delaware corporation, as Servicer, and The
Bank of New York, a New York banking corporation, as Master Trust Trustee.

 

The Seller, the Servicer, and the Master Trust Trustee are parties to the Series
2000-VFC Supplement, dated as of January 28, 2000 (the “Series 2000-VFC
Supplement”).  The Seller, the Servicer and the Master Trust Trustee have agreed
to amend the Series 2000-VFC Supplement in the manner set forth herein. 
Capitalized terms used herein but not otherwise defined have the meanings set
forth in the Series 2000-VFC Supplement.

 


1.                                       AMENDMENT TO SECTION 2.01. THE
FOLLOWING PROVISIONS OF SECTION 2.01 SHALL BE AMENDED AS FOLLOWS:


 


(A)                                  THE DEFINITION OF “SUBORDINATED PERCENTAGE”
SHALL BE DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“Subordinated Percentage” shall mean the greater of (a) 15.5% and (b) the
subordinated percentage, or calculated equivalent thereof, required by Moody’s
and S&P to rate any series of Dealer Note Securities issued or to be issued
after the date hereof (regardless of whether such Dealer Note Securities are
actually issued) at the highest investment category for long-term debt for such
rating agency; provided, however, if any outstanding series of Dealer Note
Securities rated in the highest investment category by either Moody’s or S&P is
downgraded, the Subordinated Percentage will be set at the level reasonably
determined by the Administrative Agent necessary to support a rating in the
highest investment category for long-term debt on the Series 2000-VFC, subject
to the consent of the Servicer, which consent shall not be unreasonably
withheld; provided further, however, if the revised Subordinated Percentage is
not agreed to by the Administrative Agent and the Servicer within 30 days after
such downgrade, the Servicer (at its own expense) will retain Moody’s to
determine within 60 days (or such longer period as shall be specified in a
written notice from the Administrative Agent to the Servicer and the Master
Trust Trustee) after such downgrade the revised Subordinated Percentage
necessary to achieve a rating in the highest investment category for long-term
debt by such rating agency on the Series 2000-VFC and the Subordinated
Percentage shall be the amount specified by Moody’s.

 

--------------------------------------------------------------------------------


 


(B)                                 THE DEFINITION OF “SUBORDINATED PERCENTAGE
DETERMINATION FAILURE” SHALL BE ADDED:


 

“Subordinated Percentage Determination Failure” shall mean the earlier to occur
of (x) the failure of Moody’s to determine the Subordination Percentage as
provided in the second proviso of the definition of Subordination Percentage
within 60 days (or such longer period as shall be specified in writing by the
Administrative Agent to the Servicer and the Master Trust Trustee) after the
date of such a downgrade and (y) the failure of the Servicer to retain Moody’s
as provided in the second proviso of the definition of Subordination Percentage
within five Business Days (or such longer period as shall be specified in
writing by the Administrative Agent to the Servicer and the Master Trust
Trustee) after the 30th day following the date of such downgrade.

 


(C)                                  THE DEFINITION OF “DEALER NOTE SECURITY”
SHALL BE ADDED:


 

“Dealer Note Security” shall mean any series of Investor Certificates or any
series of securities secured by an Investor Certificate.

 


2.                                       AMENDMENT TO SECTION 6.01.  IN SECTION
6.01, CLAUSE (Q) WILL BE ADDED:


 

“(q) the occurrence and continuation of a Subordinated Percentage Determination
Failure.”

 


3.                                       MISCELLANEOUS.  THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, EXCEPT THAT THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE MASTER TRUST TRUSTEE SHALL BE DETERMINED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS.  THIS AMENDMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF
WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER CONSTITUTE ONE AND THE
SAME INSTRUMENT.  THE PROVISIONS OF THIS AMENDMENT SHALL BE DEEMED TO BE
INCORPORATED IN, AND MADE A PART OF, THE SERIES 2000-VFC SUPPLEMENT; AND THE
SERIES 2000-VFC SUPPLEMENT, AS AMENDED BY THIS AMENDMENT, SHALL BE READ, TAKEN
AND CONSTRUED AS ONE AND THE SAME INSTRUMENT.  PROMPTLY AFTER THE EXECUTION OF
THIS AMENDMENT THE MASTER TRUST TRUSTEE SHALL FURNISH WRITTEN NOTIFICATION OF
THE SUBSTANCE OF THIS AMENDMENT TO EACH INVESTOR CERTIFICATEHOLDER.


 

*     *     *     *     *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Series 2000-VFC Supplement to be duly executed by their respective officers as
of the date first written above.

 

 

 

NAVISTAR FINANCIAL SECURITIES

 

CORPORATION

 

as Seller

 

 

 

 

 

By:

/s/ Andrew J. Cederoth

 

 

Name: Andrew J. Cederoth

 

Vice President and Treasurer

 

 

 

 

 

NAVISTAR FINANCIAL CORPORATION

 

as Servicer

 

 

 

By:

/s/ Andrew J. Cederoth

 

 

Name: Andrew J. Cederoth

 

Vice President and Treasurer

 

 

 

 

 

THE BANK OF NEW YORK

 

as Master Trust Trustee

 

 

 

 

 

By:

/s/ Erwin Soriano

 

 

Name: Erwin Soriano

 

Title: Assistant Treasurer

 

 

Acknowledged and Accepted

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By:

/s/ Karen P. Louie

 

 

Name: KAREN P. LOUIE

 

Title:    Vice President

 

 

3

--------------------------------------------------------------------------------